UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3462 Meeder Funds Trust 6125 Memorial Drive Dublin,OH43017 Bruce McKibben c/o Meeder Funds Trust 6125 Memorial Drive Dublin,OH43017 Registrant’s telephone number, including area code:800-325-3539 Date of fiscal year end:December 31, 2013 Date of reporting period:September 30, 2013 Item 1.Schedule of Investments. Schedule of Investments September 30, 2013 (unaudited) Muirfield Fund Security Description Shares or Principal Amount ($) Fair Value ($)(1) Common Stocks - 79.9% Consumer Discretionary - 13.0% Best Buy Co., Inc. BorgWarner, Inc. Dana Holding Corp. Jack in the Box, Inc. (3) Live Nation Entertainment, Inc. (3) Mohawk Industries, Inc. (3) Tenneco, Inc. (3) Time Warner, Inc. Viacom, Inc. Visteon Corp. (3) Washington Post Co./The Whirlpool Corp. (Cost $15,816,937 ) Consumer Staples - 9.5% Archer-Daniels-Midland Co. Energizer Holdings, Inc. Kroger Company Rite Aid Corp. (3) Safeway, Inc. Tyson Foods, Inc. Walgreen Co. (Cost $11,963,829 ) Energy - 6.4% ConocoPhillips Green Plains Renewable Energy, Inc. Hercules Offshore, Inc. (3) Hess Corp. Murphy Oil Corp. Nabors Industries Parker Drilling Co. (3) (Cost $8,234,625 ) Financials - 10.9% Aflac, Inc. Assurant, Inc. Citigroup, Inc. CNO Financial Group, Inc. Genworth Financial, Inc. (3) HCC Insurance Holdings, Inc. JPMorgan Chase & Co. Old Republic International Corp. StanCorp Financial Group, Inc. State Street Corp. Symetra Financial Corp. (Cost $14,781,915 ) Healthcare - 13.4% Bio-Rad Laboratories, Inc. (3) Community Health Systems, Inc. Centene Corporation (3) Henry Schein, Inc. (3) LifePoint Hospitals, Inc. (3) Magellan Health Services, Inc. (3) McKesson Corp. Medtronic, Inc. Parexel International Corp. (3) Universal Health Services, Inc. VCA Antech, Inc. (3) WellPoint, Inc. (Cost $18,483,203 ) Industrials - 9.8% AECOM Technology Corp. (3) Avery Dennison Corp. Crane Co. Dover Corp. Honeywell International, Inc. ITT Corporation Jacobs Engineering Group, Inc. (3) Northrop Grumman Corp. Oshkosh Corp. (3) RR Donnelly & Sons Co. Towers Watson & Co. (Cost $12,609,798 ) Information Technology - 15.6% Activision Blizzard, Inc. Benchmark Electronics, Inc. (3) Brocade Communications Systems (3) Cisco Systems, Inc. Computer Sciences Corp. Diodes, Inc. (3) First Solar, Inc. (3) Hewlett-Packard Co. Plexus Corp. (3) SanDisk Corporation Sanmina Corp. (3) Silicon Graphics International Corp. (3) Western Digital Corp. Xerox Corp. Zebra Technologies Corp. (3) (Cost $20,529,654 ) Materials - 1.3% International Paper Co. Schweitzer-Mauduit International, Inc. (Cost $1,863,442 ) Total Common Stocks (Cost $104,283,403 ) Registered Investment Companies - 11.6% iShares MSCI EAFE Index Fund Total Registered Investment Companies (Cost $16,285,162 ) Money Market Registered Investment Companies - 8.2% Meeder Money Market Fund - Institutional Class, 0.13% (4) Total Money Market Registered Investment Companies (Cost $11,934,436 ) Floating Rate Demand Notes - 0.0% Caterpillar Financial Power Investment Floating Rate Demand Note, 0.60%, 10/1/2013 (5) Total Floating Rate Demand Notes (Cost $1,882 ) U.S. Government Obligations - 0.3% U.S. Treasury Bill, 0.07%, due 3/6/2014 (6) Total U.S. Government Obligations (Cost $499,892 ) Total Investments - 100.0% (Cost $133,004,775 Liabilities less Other Assets - (0.0%) Total Net Assets - 100.0% Trustee Deferred Compensation (7) Meeder Aggressive Growth Fund Meeder Balanced Fund Meeder Dynamic Growth Fund Meeder Muirfield Fund Meeder Quantex Fund Meeder Utilities & Infrastructure Fund Total Trustee Deferred Compensation (Cost $120,966 ) Futures Contracts Long Contracts Unrealized Appreciation (Depreciation)($) Standard & Poors 500 expiring December 2013, notional value $1,255,725 3 Total Futures Contracts 3 Statement on Financial Accounting Standard No. 157 "Fair Value Measurements" - Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. • Level 1 - quoted prices in active markets for identical securities • Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The following is a summary of the inputs used as of September 30, 2013 in valuing the Fund's assets carried at fair value: Valuation Inputs Investments in Securities Other Financial Instruments (8) Level 1 - Quoted Prices $ $ ) Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - - Total $ $ ) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.For example, short-term debt instruments and repurchase agreements with a maturity of less than 60 days are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940.Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Cost for federal income tax purposes of $133,093,788 differs from value by net unrealized appreciation (depreciation) of securities as follows: Unrealized appreciation $ Unrealized depreciation $ ) Net unrealized appreciation (depreciation) $ Represents non-income producing securities. Investment in affiliate. The yield shown represents the 7-day yield in effect at September 30, 2013. Floating rate security. The rate shown represents the rate in effect at September 30, 2013. Pledged as collateral on futures contracts. Assets of affiliates to the Muirfield Fund held for the benefit of the Fund's Trustees in connection with the Trustee Deferred Compensation Plan. Other financial instruments are derivative instruments not reflected in the Schedule of Investments, such as futures contracts, which are valued at the unrealized appreciation/depreciation of the instrument. Schedule of Investments September 30, 2013 (unaudited) Dynamic GrowthFund Security Description Shares or Principal Amount ($) Fair Value ($)(1) Common Stocks - 82.9% Consumer Discretionary - 13.7% BorgWarner, Inc. Dana Holding Corp. Ford Motor Company Jack in the Box, Inc. (3) Live Nation Entertainment, Inc. (3) Mohawk Industries, Inc. (3) Time Warner, Inc. Viacom, Inc. Visteon Corp. (3) Washington Post Co./The Whirlpool Corp. (Cost $11,215,678 ) Consumer Staples - 9.3% Archer-Daniels-Midland Co. Energizer Holdings, Inc. Kroger Company Safeway, Inc. Walgreen Co. (Cost $7,633,969 ) Energy - 7.0% Chevron Corp. ConocoPhillips Hess Corp. Murphy Oil Corp. (Cost $5,899,572 ) Financials - 11.5% Aflac, Inc. Assurant, Inc. Citigroup, Inc. CNO Financial Group, Inc. HCC Insurance Holdings, Inc. JPMorgan Chase & Co. Morgan Stanley StanCorp Financial Group, Inc. State Street Corp. Travelers Companies, Inc./The (Cost $10,190,406 ) Healthcare - 13.8% Bio-Rad Laboratories, Inc. (3) Celgene Corp. (3) Cigna Corp. Centene Corporation (3) LifePoint Hospitals, Inc. (3) Magellan Health Services, Inc. (3) McKesson Corp. Medtronic, Inc. Parexel International Corp. (3) Universal Health Services, Inc. WellPoint, Inc. (Cost $11,828,572 ) Industrials - 10.9% AECOM Technology Corp. (3) Avery Dennison Corp. Dover Corp. Honeywell International, Inc. Jacobs Engineering Group, Inc. (3) Northrop Grumman Corp. Oshkosh Corp. (3) Towers Watson & Co. (Cost $8,892,321 ) Information Technology - 15.3% Activision Blizzard, Inc. Cisco Systems, Inc. Computer Sciences Corp. First Solar, Inc. (3) Hewlett-Packard Co. Lexmark International, Inc. SanDisk Corporation Western Digital Corp. Xerox Corp. Zebra Technology (3) (Cost $13,441,933 ) Materials - 1.4% International Paper Co. (Cost $1,338,145 ) Total Common Stocks (Cost $70,440,596 ) Registered Investment Companies - 12.5% iShares MSCI EAFE Index Fund Total Registered Investment Companies (Cost $11,354,436 ) Money Market Registered Investment Companies - 4.4% Meeder Money Market Fund - Institutional Class, 0.13% (4) Total Money Market Registered Investment Companies (Cost $4,164,877 ) Floating Rate Demand Notes - 0.0% Caterpillar Financial Power Investment Floating Rate Demand Note, 0.60%, 10/1/2013 (5) Total Floating Rate Demand Notes (Cost $270 ) U.S. Government Obligations - 0.3% U.S. Treasury Bill, 0.07%, due 3/6/2014 (6) Total U.S. Government Obligations (Cost $299,935 ) Total Investments - 100.1% (Cost $86,260,114 Liabilities less Other Assets - (0.1%) Total Net Assets - 100.0% Trustee Deferred Compensation (7) Meeder Aggressive Growth Fund Meeder Balanced Fund Meeder Dynamic Growth Fund Meeder Muirfield Fund Meeder Quantex Fund Meeder Utilities & Infrastructure Fund Total Trustee Deferred Compensation (Cost $71,593 ) Futures Contracts Long Contracts Unrealized Appreciation (Depreciation)($) Standard & Poors 500 expiring December 2013, notional value $4,185,750 10 Total Futures Contracts 10 Statement on Financial Accounting Standard No. 157 "Fair Value Measurements" - Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. • Level 1 - quoted prices in active markets for identical securities • Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The following is a summary of the inputs used as of September 30, 2013 in valuing the Fund's assets carried at fair value: Valuation Inputs Investments in Securities Other Financial Instruments (8) Level 1 - Quoted Prices $ $ ) Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - - Total $ $ ) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.For example, short-term debt instruments and repurchase agreements with a maturity of less than 60 days are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940.Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Cost for federal income tax purposes of $86,279,665 differs from value by net unrealized appreciation (depreciation) of securities as follows: Unrealized appreciation $ Unrealized depreciation $ ) Net unrealized appreciation (depreciation) $ Represents non-income producing securities. Investment in affiliate. The yield shown represents the 7-day yield in effect at September 30, 2013. Floating rate security. The rate shown represents the rate in effect at September 30, 2013. Pledged as collateral on futures contracts. Assets of affiliates to theDynamic GrowthFund held for the benefit of the Fund's Trustees in connection with the Trustee Deferred Compensation Plan. Other financial instruments are derivative instruments not reflected in the Schedule of Investments, such as futures contracts, which are valued at the unrealized appreciation/depreciation of the instrument. Schedule of Investments September 30, 2013 (unaudited) Aggressive GrowthFund Security Description Shares or Principal Amount ($) Fair Value ($)(1) Common Stocks - 80.3% Consumer Discretionary - 13.1% Best Buy Co., Inc. BorgWarner, Inc. Children's Place Retail Stores, Inc./The (3) Dana Holding Corp. Live Nation Entertainment, Inc. (3) Tenneco, Inc.(3) Time Warner, Inc. Viacom, Inc. Visteon Corp. (3) Washington Post Co./The Whirlpool Corp. (Cost $6,353,766 ) Consumer Staples - 9.9% Archer-Daniels-Midland Co. Energizer Holdings, Inc. Kroger Company Rite Aid Corp.(3) Safeway, Inc. Tyson Foods, Inc. Walgreen Co. (Cost $4,981,553 ) Energy - 6.5% ConocoPhillips Dawson Geophysical Co. (3) Green Plains Renewable Energy, Inc. Hercules Offshore, Inc. (3) Hess Corp. Murphy Oil Corp. Nabors Industries, Ltd. (Cost $3,796,111 ) Financials - 10.4% Aflac, Inc. Citigroup, Inc. CNO Financial Group, Inc. Genworth Financial, Inc. (3) JPMorgan Chase & Co. Protective Life Corp. StanCorp Financial Group, Inc. Symetra Financial Corp. (Cost $5,676,363 ) Healthcare - 13.6% Bio-Rad Laboratories, Inc. (3) Centene Corporation (3) Cigna Corp. Community Health Systems, Inc. LifePoint Hospitals, Inc. (3) Magellan Health Services, Inc. (3) McKesson Corp. Medtronic, Inc. NuVasive, Inc. (3) Parexel International Corp. (3) Providence Service Corp. (3) Universal Health Services, Inc. VCA Antech, Inc. (3) WellPoint, Inc. (Cost $7,815,836 ) Industrials - 9.7% AECOM Technology Corp. (3) Avery Dennison Corp. Crane Co. Herman Miller, Inc. ITT Corporation Northrop Grumman Corp. Oshkosh Corp. (3) RR Donnelly & Sons Co. Towers Watson & Co. (Cost $4,938,255 ) Information Technology - 15.7% Activision Blizzard, Inc. Benchmark Electronics, Inc. (3) Brocade Communications Systems (3) Checkpoint Systems, Inc. (3) Cisco Systems, Inc. Computer Sciences Corp. comScore, Inc. (3) Hewlett-Packard Co. Hutchinson Technology, Inc. (3) Lexmark International, Inc. Plexus Corp. (3) Silicon Graphics International Corp. (3) Western Digital Corp. Xerox Corp. Zebra Technologies Corp. (3) (Cost $8,667,199 ) Materials - 1.4% Rock-Tenn Company Schweitzer-Mauduit International, Inc. (Cost $860,816 ) Total Common Stocks (Cost $43,089,899 ) Registered Investment Companies - 14.9% iShares MSCI EAFE Index Fund Total Registered Investment Companies (Cost $8,621,539 ) Money Market Registered Investment Companies - 4.3% Meeder Money Market Fund - Institutional Class, 0.13% (4) Total Money Market Registered Investment Companies (Cost $2,574,349 ) Floating Rate Demand Notes - 0.0% Caterpillar Financial Power Investment Floating Rate Demand Note, 0.60%, 10/1/2013 (5) 30 30 Total Floating Rate Demand Notes (Cost $30 ) 30 U.S. Government Obligations - 0.5% U.S. Treasury Bill, 0.07%, due 3/6/2014 (6) Total U.S. Government Obligations (Cost $299,935 ) Total Investments - 100.0% (Cost $54,585,752 Liabilities less Other Assets - (0.0%) Total Net Assets - 100.0% Trustee Deferred Compensation (7) Meeder Aggressive Growth Fund Meeder Balanced Fund Meeder Dynamic Growth Fund Meeder Muirfield Fund Meeder Quantex Fund Meeder Utilities & Infrastructure Fund Total Trustee Deferred Compensation (Cost $41,798 ) Futures Contracts Long Contracts Unrealized Appreciation (Depreciation)($) Standard & Poors 500 expiring December 2013, notional value $2,511,450 6 Total Futures Contracts 6 Statement on Financial Accounting Standard No. 157 "Fair Value Measurements" - Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. • Level 1 - quoted prices in active markets for identical securities • Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The following is a summary of the inputs used as of September 30, 2013 in valuing the Fund's assets carried at fair value: Valuation Inputs Investments in Securities Other Financial Instruments (8) Level 1 - Quoted Prices $ $ ) Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - - Total $ $ ) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.For example, short-term debt instruments and repurchase agreements with a maturity of less than 60 days are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940.Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Cost for federal income tax purposes of $54,635,186 differs from value by net unrealized appreciation (depreciation) of securities as follows: Unrealized appreciation $ Unrealized depreciation $ ) Net unrealized appreciation (depreciation) $ Represents non-income producing securities. Investment in affiliate. The yield shown represents the 7-day yield in effect at September 30, 2013. Floating rate security. The rate shown represents the rate in effect at September 30, 2013. Pledged as collateral on futures contracts. Assets of affiliates to theAggressive GrowthFund held for the benefit of the Fund's Trustees in connection with the Trustee Deferred Compensation Plan. Other financial instruments are derivative instruments not reflected in the Schedule of Investments, such as futures contracts, which are valued at the unrealized appreciation/depreciation of the instrument. Schedule of Investments September 30, 2013 (unaudited) Balanced Fund Security Description Shares or Principal Amount ($) Fair Value ($)(1) Common Stocks - 54.8% Consumer Discretionary - 8.9% Best Buy Co., Inc. BorgWarner, Inc. Dana Holding Corp. Jack in the Box, Inc. (3) Live Nation Entertainment, Inc. (3) Mohawk Industries, Inc. (3) Tenneco, Inc. (3) Time Warner, Inc. Viacom, Inc. Washington Post Co./The Whirlpool Corp. (Cost $7,388,171 ) Consumer Staples - 6.3% Archer-Daniels-Midland Co. Energizer Holdings, Inc. Kroger Company Rite Aid Corp. (3) Safeway, Inc. Tyson Foods, Inc. Walgreen Co. (Cost $5,394,751 ) Energy - 4.7% ConocoPhillips Green Plains Renewable Energy, Inc. Hercules Offshore, Inc. (3) Hess Corp. Murphy Oil Corp. Nabors Industries, Ltd. Parker Drilling Co. (3) (Cost $4,148,151 ) Financials - 6.9% Aflac, Inc. Assurant, Inc. Citigroup, Inc. CNO Financial Group, Inc. Genworth Financial, Inc. (3) HCC Insurance Holdings, Inc. JPMorgan Chase & Co. Old Republic International Corp. StanCorp Financial Group, Inc. Symetra Financial Corp. (Cost $6,486,879 ) Healthcare - 9.1% Bio-Rad Laboratories, Inc. (3) Centene Corporation (3) Community Health Systems, Inc. Henry Schein, Inc. LifePoint Hospitals, Inc. (3) Magellan Health Services, Inc. (3) McKesson Corp. Medtronic, Inc. Parexel International Corp. (3) Universal Health Services, Inc. VCA Antech, Inc. (3) WellPoint, Inc. (Cost $8,496,443 ) Industrials - 6.6% AECOM Technology Corp. (3) Avery Dennison Corp. Crane Co. Dover Corp. Honeywell International, Inc. ITT Corporation Jacobs Engineering Group, Inc. (3) Northrop Grumman Corp. Oshkosh Corp. (3) RR Donnelly & Sons Co. Towers Watson & Co. (Cost $5,772,476 ) Information Technology - 11.4% Activision Blizzard, Inc. Benchmark Electronics, Inc. (3) Brocade Communications Systems (3) Cisco Systems, Inc. Computer Sciences Corp. Diodes, Inc. (3) Hewlett-Packard Co. Plexus Corp. (3) SanDisk Corporation Sanmina Corp. (3) Silicon Graphics International (3) Western Digital Corp. Xerox Corp. Zebra Technologies Corp. (3) (Cost $10,031,096 ) Materials - 0.9% International Paper Co. Schweitzer-Mauduit International, Inc. (Cost $924,572 ) Total Common Stocks (Cost $48,642,539 ) Registered Investment Companies - 38.5% Federated Bond Fund iShares iBoxx High Yield Corporate Bond ETF iShares MSCI EAFE Index Fund Ivy High Income Fund Prudential Total Return Bond Fund Putnam Diversified Income Fund Putnam Income Fund Sentinel Total Return Bond Fund TCW Emerging Markets Income Fund Vanguard Intermediate-Term Corporate Bond ETF Total Registered Investment Companies (Cost $38,630,839 ) Money Market Registered Investment Companies - 6.5% Meeder Money Market Fund - Institutional Class, 0.13% (4) Total Money Market Registered Investment Companies (Cost $6,486,839 ) Floating Rate Demand Notes - 0.0% Caterpillar Financial Power Investment Floating Rate Demand Note, 0.60%, 10/1/2013 (5) Total Floating Rate Demand Notes (Cost $827 ) U.S. Government Obligations - 0.5% U.S. Treasury Bill, 0.07%, due 3/6/2014 (6) Total U.S. Government Obligations (Cost $499,892 ) Total Investments - 100.3% (Cost $94,260,936 Liabilities less Other Assets - (0.3%) Total Net Assets - 100.0% Trustee Deferred Compensation (7) Meeder Aggressive Growth Fund Meeder Balanced Fund Meeder Dynamic Growth Fund Meeder Muirfield Fund Meeder Quantex Fund Meeder Utilities & Infrastructure Fund Total Trustee Deferred Compensation (Cost $59,509 ) Futures Contracts Long Contracts Unrealized Appreciation (Depreciation)($) Standard & Poors 500 expiring December 2013, notional value $1,255,725 3 Total Futures Contracts 3 Statement on Financial Accounting Standard No. 157 "Fair Value Measurements" - Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. • Level 1 - quoted prices in active markets for identical securities • Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The following is a summary of the inputs used as of September 30, 2013 in valuing the Fund's assets carried at fair value: Valuation Inputs Investments in Securities Other Financial Instruments (8) Level 1 - Quoted Prices $ $ ) Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - - Total $ $ ) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.For example, short-term debt instruments and repurchase agreements with a maturity of less than 60 days are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940.Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Cost for federal income tax purposes of $94,266,118 differs from value by net unrealized appreciation (depreciation) of securities as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ Represents non-income producing securities. Investment in affiliate. The yield shown represents the 7-day yield in effect at September 30, 2013. Floating rate security. The rate shown represents the rate in effect at September 30, 2013. Pledged as collateral on futures contracts. Assets of affiliates to theBalanced Fund held for the benefit of the Fund's Trustees in connection with the Trustee Deferred Compensation Plan. Other financial instruments are derivative instruments not reflected in the Schedule of Investments, such as futures contracts, which are valued at the unrealized appreciation/depreciation of the instrument. Schedule of Investments September 30, 2013 (unaudited) Strategic GrowthFund Security Description Shares or Principal Amount ($) Fair Value ($)(1) Common Stocks - 76.6% Consumer Discretionary - 8.2% Best Buy Co., Inc. Dana Holding Corp. Jack in the Box, Inc. (3) Johnson Controls, Inc. Live Nation Entertainment, Inc. (3) Mohawk Industries, Inc. (3) Time Warner, Inc. Viacom, Inc. Visteon Corp. (3) Washington Post Co./The (Cost $5,938,105 ) Consumer Staples - 5.8% Archer-Daniels-Midland Co. Energizer Holdings, Inc. Rite Aid Corp. (3) Safeway, Inc. Sanderson Farms, Inc. Walgreen Co. (Cost $4,407,088 ) Energy - 7.4% ConocoPhillips Dril-Quip, Inc. (3) Hess Corp. (Cost $6,052,152 ) Financials - 19.8% Apartment Investment & Management Co. (4) Brandywine Realty Trust (4) Citigroup, Inc. CNO Financial Group, Inc. Equity Lifestyle Properties, Inc. (4) Genworth Financial, Inc. (3) HCC Insurance Holdings, Inc. Host Hotels & Resorts, Inc. (4) JPMorgan Chase & Co. Old Republic International Corp. Potlatch Corp. (4) Prologis, Inc. (4) Protective Life Corp. RLJ Lodging Trust (4) StanCorp Financial Group, Inc. Symetra Financial Corp. Weyerhaeuser Co. (4) (Cost $17,377,297 ) Healthcare - 8.7% Bio-Rad Laboratories, Inc. (3) Centene Corporation (3) Community Health Systems, Inc. Henry Schein, Inc. (3) Hill-Rom Holdings, Inc. LifePoint Hospitals, Inc. (3) Magellan Health Services, Inc. (3) McKesson Corp. Medtronic, Inc. Parexel International Corp. (3) VCA Antech, Inc. (3) WellPoint, Inc. (Cost $7,217,021 ) Industrials - 7.1% AECOM Technology Corp. (3) Avery Dennison Corp. Dover Corp. Herman Miller, Inc. ITT Corporation Northrop Grumman Corp. Oshkosh Corp. (3) Towers Watson & Co. UniFirst Corp. (Cost $5,415,032 ) Information Technology - 10.1% Brocade Communications Systems, Inc. (3) Computer Sciences Corp. Convergys Corp. First Solar, Inc. (3) Hewlett-Packard Co. Lam Research Corp. (3) Lexmark International, Inc. Plexus Corp. (3) Western Digital Corp. Xerox Corp. Zebra Technologies Corp. (3) (Cost $8,483,000 ) Materials - 9.2% Dow Chemical Co. International Paper Co. Minerals Technologies, Inc. Packaging Corp of America PPG Industries, Inc. Rock-Tenn Company Schweitzer-Mauduit International, Inc. Sonoco Products Co. (Cost $7,442,566 ) Telecommunication Services - 0.3% Verizon Communications, Inc. (Cost $242,147 ) Total Common Stocks (Cost $62,574,408 ) Registered Investment Companies - 17.3% iShares MSCI EAFE Index Fund iShares MSCI Emerging Markets Index Fund Oppenheimer Developing Markets Fund Oppenheimer International Growth Fund Total Registered Investment Companies (Cost $13,402,824 ) Money Market Registered Investment Companies - 5.9% Meeder Money Market Fund - Institutional Class, 0.13% (5) Total Money Market Registered Investment Companies (Cost $5,178,349 ) Floating Rate Demand Notes - 0.0% Caterpillar Financial Power Investment Floating Rate Demand Note, 0.60%, 10/1/2013 (6) Total Floating Rate Demand Notes (Cost $298 ) U.S. Government Obligations - 0.3% U.S. Treasury Bill, 0.07%, due 3/6/2014 (7) Total U.S. Government Obligations (Cost $299,935 ) Total Investments - 100.1% (Cost $81,455,814 Liabilities less Other Assets - (0.1%) Total Net Assets - 100.0% Trustee Deferred Compensation (8) Meeder Aggressive Growth Fund Meeder Balanced Fund Meeder Dynamic Growth Fund Meeder Muirfield Fund Meeder Quantex Fund Meeder Utilities & Infrastructure Fund Total Trustee Deferred Compensation (Cost $52,839 ) Futures Contracts Long Contracts Unrealized Appreciation (Depreciation)($) Standard & Poors 500 expiring December 2013, notional value $5,022,900 12 Total Futures Contracts 12 Statement on Financial Accounting Standard No. 157 "Fair Value Measurements" - Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. • Level 1 - quoted prices in active markets for identical securities • Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The following is a summary of the inputs used as of September 30, 2013 in valuing the Fund's assets carried at fair value: Valuation Inputs Investments in Securities Other Financial Instruments (9) Level 1 - Quoted Prices $ $ ) Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - - Total $ $ ) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.For example, short-term debt instruments and repurchase agreements with a maturity of less than 60 days are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940.Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Cost for federal income tax purposes of $81,554,764 differs from value by net unrealized appreciation (depreciation) of securities as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ Represents non-income producing securities. Real estate investment trust. Investment in affiliate.The yield shown represents the 7-day yield in effect at September 30, 2013. Floating rate security.The rate shown represents the rate in effect at September 30, 2013. Pledged as collateral on futures contracts. Assets of affiliates to theStrategic GrowthFund held for the benefit of the Fund's Trustees in connection with the Trustee Deferred Compensation Plan. Other financial instruments are derivative instruments not reflected in the Schedule of Investments, such as futures contracts, which are valued at the unrealized appreciation/depreciation of the instrument. Schedule of Investments September 30, 2013 (unaudited) QuantexFund Security Description Shares or Principal Amount ($) Fair Value ($)(1) Common Stocks - 94.5% Consumer Discretionary - 27.4% Abercrombie & Fitch Co. Apollo Group, Inc. (3) AutoNation, Inc. (3) Best Buy Co., Inc. Big Lots, Inc. (3) Cablevision Systems Corp. D.R. Horton, Inc. Darden Restaurants, Inc. Expedia, Inc. Fossil, Inc. (3) GameStop Corp. Gannett Co., Inc. Garmin, Ltd. Goodyear Tire & Rubber Company/The H&R Block, Inc. Harman International Industries, Inc. Hasbro, Inc. International Game Technology, Inc. Interpublic Group of Cos., Inc./The J.C. Penney Co., Inc. Leggett & Platt, Inc. Netflix, Inc. (3) Scripps Networks Interactive TripAdvisor, Inc. (3) Urban Outfitters, Inc. (3) Washington Post Co./The (Cost $7,288,534 ) Consumer Staples - 5.6% Constellation Brands, Inc. (3) Crimson Wine Group, Ltd. (3) Dean Foods Co. (3) Hormel Foods Corp. Safeway, Inc. Tyson Foods, Inc. WhiteWave Foods Co. (3) (Cost $1,289,636 ) Energy - 5.8% Diamond Offshore Drilling, Inc. Helmerich & Payne, Inc. Nabors Industries, Ltd. Newfield Exploration Co. (3) QEP Resources, Inc. Rowan Cos. (3) WPX Energy, Inc. (3) (Cost $2,219,114 ) Financials - 16.8% Apartment Investment & Management Co. (4) Assurant, Inc. Cincinnati Financial Corp. Comerica, Inc. E*TRADE Financial Corp. (3) Federated Investors, Inc. First Horizon National Corp. Genworth Financial, Inc. (3) Hudson City Bancorp, Inc. Huntington Bancshares, Inc. Legg Mason, Inc. Leucadia National Corp. NASDAQ OMX Group, Inc./The People's United Financial, Inc. Torchmark Corp. Unum Group Wells Fargo & Co. Preferred (3) 1 0 Zions Bancorporation (Cost $4,954,148 ) Healthcare - 4.4% DENTSPLY International, Inc. Hospira, Inc. (3) Patterson Cos., Inc. PerkinElmer, Inc. Tenet Healthcare Corp.(3) (Cost $1,330,912 ) Industrials - 10.0% Avery Dennison Corp. Cintas Corp. Dun & Bradstreet Corp./The Iron Mountain, Inc. Jacobs Engineering Group, Inc. (3) Pitney Bowes, Inc. Quanta Services, Inc. (3) Robert Half International, Inc. Ryder System, Inc. Snap-on, Inc. Xylem, Inc. (Cost $3,158,807 ) Information Technology - 11.6% Advanced Micro Devices, Inc. (3) Electronic Arts, Inc. (3) First Solar, Inc. (3) FLIR Systems, Inc. Harris Corp. Jabil Circuit, Inc. JDS Uniphase Corp. (3) Leidos Holdings, Inc. LSI Corp. Molex, Inc. Science Applications International Corp. (3) Teradyne, Inc. (3) Total System Services, Inc. (Cost $3,660,792 ) Materials - 6.6% Allegheny Technologies, Inc. Bemis Co., Inc. Cliffs Natural Resources, Inc. International Flavors & Fragrances, Inc. MeadWestvaco Corp. Owens-Illinois, Inc. (3) Sealed Air Corp. United States Steel Corp. (Cost $2,477,658 ) Telecommunication Services - 2.4% Frontier Communications Corp. T-Mobile US, Inc. Windstream Corp. (Cost $833,244 ) Utilities - 3.9% AGL Resources, Inc. Integrys Energy Group, Inc. Pepco Holdings, Inc. Pinnacle West Capital Corp. TECO Energy, Inc. (Cost $1,441,072 ) Total Common Stocks (Cost $28,653,917 ) Money Market Registered Investment Companies - 5.2% Meeder Money Market Fund - Institutional Class, 0.13% (5) Total Money Market Registered Investment Companies (Cost $2,001,864 ) U.S. Government Obligations - 0.3% U.S. Treasury Bill, 0.07%, due 3/6/2014 (6) Total U.S. Government Obligations (Cost $99,978 ) Total Investments - 100.0% (Cost $30,755,759 Other Assets less Liabilities - 0.0% Total Net Assets - 100.0% Trustee Deferred Compensation (7) Meeder Aggressive Growth Fund Meeder Balanced Fund Meeder Dynamic Growth Fund Meeder Muirfield Fund Meeder Quantex Fund Meeder Utilities & Infrastructure Fund Total Trustee Deferred Compensation (Cost $41,982 ) Futures Contracts Long Contracts Unrealized Appreciation (Depreciation)($) Standard & Poors Mid Cap 400 E-Mini expiring December 2013, notional value $1,736,840 14 Total Futures Contracts 14 Statement on Financial Accounting Standard No. 157 "Fair Value Measurements" - Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. • Level 1 - quoted prices in active markets for identical securities • Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The following is a summary of the inputs used as of September 30, 2013 in valuing the Fund's assets carried at fair value: Valuation Inputs Investments in Securities Other Financial Instruments (8) Level 1 - Quoted Prices $ $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - - Total $ $ The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.For example, short-term debt instruments and repurchase agreements with a maturity of less than 60 days are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940.Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Cost for federal income tax purposes of $30,914,613 differs from value by net unrealized appreciation (depreciation) of securities as follows: Unrealized appreciation $ Unrealized depreciation $ ) Net unrealized appreciation (depreciation) $ Represents non-income producing securities. Real estate investment trust. Investment in affiliate.The yield shown represents the 7-day yield in effect at September 30, 2013. Pledged as collateral on Futures Contracts. Assets of affiliates to theQuantex Fund held for the benefit of the Fund's Trustees in connection with the Trustee Deferred Compensation Plan. Other financial instruments are derivative instruments not reflected in the Schedule of Investments, such as futures contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Schedule of Investments September 30, 2013 (unaudited) Utilities& InfrastructureFund Security Description Shares or Principal Amount ($) Fair Value ($)(1) Common Stocks - 98.9% Electric Utility - 14.3% Covanta Holding Corp. General Electric Co. ITC Holdings Corp. MDU Resources Group, Inc. (Cost $4,169,772 ) Natural Gas Distribution - 15.2% Energy Transfer Equity, L.P. MarkWest Energy Partners, L.P. National Grid PLC - ADR (4) ONEOK, Inc. Williams Companies, Inc./The (Cost $3,465,623 ) Oil Exploration & Production - 9.7% Energen Corporation Ensco PLC EQT Corp. (Cost $2,558,300 ) Pipelines - 18.8% Enterprise Products Partners, L.P. Kinder Morgan Energy Partners, L.P. National Fuel Gas Co. Questar Corp. Spectra Energy Corp. (Cost $4,752,813 ) Telecommunication Services - 24.5% American Tower Corp. (5) AT&T, Inc. BCE Inc. Corning, Inc. QUALCOMM, Inc. Telephone and Data Systems, Inc. Verizon Communications, Inc. Vodafone Group PLC - ADR (4) (Cost $7,550,270 ) Utility Services - 12.7% ARRIS Group, Inc. (3) Black Hills Corp. Fluor Corp. NiSource, Inc. UGI Corp. (Cost $3,496,141 ) Water Utility - 3.7% American Water Works Co., Inc. (Cost $818,256 ) Total Common Stocks (Cost $26,811,175 ) Money Market Registered Investment Companies - 1.1% Meeder Money Market Fund - Institutional Class, 0.13% (6) Total Money Market Registered Investment Companies (Cost $406,955 ) Total Investments - 100.0% (Cost $27,218,130 Liabilities less Other Assets - (0.0%) Total Net Assets - 100.0% Trustee Deferred Compensation (7) Meeder Aggressive Growth Fund Meeder Balanced Fund Meeder Dynamic Growth Fund Meeder Muirfield Fund Meeder Quantex Fund Meeder Utilities & Infrastructure Fund Total Trustee Deferred Compensation (Cost $42,714 ) Statement on Financial Accounting Standard No. 157 "Fair Value Measurements" - Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. • Level 1 - quoted prices in active markets for identical securities • Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The following is a summary of the inputs used as of September 30, 2013 in valuing the Fund's assets carried at fair value: Valuation Inputs Investments in Securities Other Financial Instruments (8) Level 1 - Quoted Prices $ $
